 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                   ***
 6    JAMES KW MATLEAN,                                    Case No. 2:17-cv-01461-KJD-CWH
 7                            Plaintiff,
                                                           ORDER
 8            v.
 9    JAMES DZURENDA, et al.,
10                            Defendants.
11

12            Presently before the court is pro se plaintiff James Matlean’s notice (ECF No. 18), which

13   the court construes as a motion requesting service on defendants Jo Gentry, Dr. Koehn, Dr.

14   Vicuna, and SL Clark.

15            The Nevada Attorney General’s Office accepted service of process for some, but not all,

16   of the defendants in this case. (Notice of Acceptance of Service (ECF No. 15).) It did not accept

17   service for Jo Gentry, Dr. Koehn, or Dr. Vicuna, but it filed their last-known addresses under seal.

18   (Notice (ECF No. 16).) It did not accept service for defendant SL Clark because that person was

19   unknown. (ECF No. 15 at 1.) Matlean now moves for service on Jo Gentry, Dr. Koehn, and Dr.

20   Vicuna. Matlean also moves for service on SL Clark. Matlean identifies her as Sonya Clark and

21   provides her address.

22            Given that Matlean is proceeding in forma pauperis, the court will order the United States

23   Marshal to assist Matlean with service on Jo Gentry, Dr. Koehn, Dr. Vicuna, and SL Clark under

24   Rule 4(c)(3) of the Federal Rules of Civil Procedure. The court further will order the clerk of

25   court to mail to Matlean the paperwork required for the U.S. Marshal to assist with service.

26   Finally, good cause appearing under Rule 4(m), the court will extend time for service on Jo

27   Gentry, Dr. Koehn, Dr. Vicuna, and SL Clark for an additional 90 days from the date of this

28   order.
 1          IT IS SO ORDERED.

 2          IT IS FURTHER ORDERED that the clerk of court must send to Matlean four blank

 3   summons forms and four blank USM-285 forms, along with a copy of this order.

 4          IT IS FURTHER ORDERED that Matlean must complete the forms to the extent he is

 5   able to and file them with the court by January 31, 2019.

 6          IT IS FURTHER ORDERED that upon receipt of the proposed summonses and USM-285

 7   forms from Matlean, the clerk of court must complete the forms with Jo Gentry, Dr. Koehn, and

 8   Dr. Vicuna’s last-known addresses that were filed under seal at ECF No. 16; issue the summonses

 9   for Jo Gentry, Dr. Koehn, Dr. Vicuna, and SL Clark; and deliver the summonses, USM-285

10   forms, a copy of the complaint (ECF No. 7), and a copy of this order to the U.S. Marshal for

11   service.

12          IT IS FURTHER ORDERED that Matlean’s deadline to serve defendants Jo Gentry, Dr.

13   Koehn, Dr. Vicuna, and SL Clark is extended to April 10, 2019.

14          IT IS FURTHER ORDERED that the court’s Notice of Intent to Dismiss Pursuant to

15   FRCP 4(m) (ECF No. 22) is VACATED in light of this order.

16

17          DATED: January 10, 2019

18

19
20                                                       C.W. HOFFMAN, JR.
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28


                                                Page 2 of 2
